31 N.Y.2d 984 (1973)
Henrietta Bogorad, as Mother and Guardian of Her Infant Daughters, Susan Weisbach and Others, et al., Respondents, and Henrietta Bogorad and ano., Plaintiffs,
v.
James Fitzpatrick, Appellant.
Court of Appeals of the State of New York.
Argued January 5, 1973.
Decided February 7, 1973.
Sherwin Rear for appellant.
Alex A. Bohm for respondents.
Concur: Chief Judge FULD and Judges BURKE, JASEN, GABRIELLI, JONES and WACHTLER. Taking no part: Judge BREITEL.
Order affirmed, without costs; no opinion.